DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.10.04 has been entered.
 
Status of the Claims
Claims 1, 2, 5, 9, and 10 have been amended
Claim 8 has been canceled
Claim 19 has been newly introduced
Claims 13 – 16 remain as cancelled
Claim 12 remains as withdrawn

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of Jager US 6,026,654, (“Park”), and US 5,689,141, (“Kikkawa”).
Regarding Claim 1: Jager discloses a compression train (Figures 1 and 2) comprising an engine (116), a first centrifugal compressor (114) driven by the engine ([0063], “second compressor 122 is mechanically interconnected by a drive shaft and so arranged to be driven by the driver 116 of the first compressor 114”); and a second centrifugal compressor (122) driven by the engine ([0063], “second compressor 122 is mechanically interconnected by a drive shaft and so arranged to be driven by the driver 116 of the first compressor 114”); wherein the first centrifugal compressor is housed inside a first case (As shown in Figures 1 and 2) and wherein the second centrifugal compressor is housed inside a second case (As shown in Figures 1 and 2); wherein the first centrifugal compressor has an inlet (As shown through the connections to gas lines 105, 106, 107, 108) (Four inlets are shown in each of Figures 1 and 2; Jager does not explicitly disclose a single fluid inlet to the first compressor) fluidly connected to a first gas line (105, 105a, 105b, 106, 107, 107) (The configured to transmit a first gas to the first inlet ([0019], “The first single component refrigerant can comprise >90 mol % propane”) and the second centrifugal compressor has at least one inlet (As shown through the connection to gas line 215) fluidly connected to a second gas line (215) configured to transmit a second gas to the at least one inlet, the second gas having a molecular weight lower than a molecular weight of the first gas ([0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”; The second gas being a mixture of two or more of the disclosed gasses will result in a lower molecular weight than that of the first gas, propane, as is well known in the art); and the first centrifugal compressor and the second centrifugal compressor are configured to cooperate to liquefy a flow of natural gas ([Table 1]; A pressure increase is disclosed across the second compressor 122 from 2.8 bar to 51.8 bar, a pressure ratio of 18.5:1); however, Jager does not explicitly disclose that the fluid inlet to the first centrifugal compressor is a single fluid inlet (Jager teaches four fluid inlets comprising), and does not explicitly disclose wherein the compression train further comprises an auxiliary engine directly connected to the second centrifugal compressor, the auxiliary engine configured to assist the engine when power absorbed by one or both of the compressors exceeds a power threshold 
Park teaches an arrangement of a refrigeration circuit having at least two heat exchangers (52a, 52b) including outlets which are combined into a single inlet of a compressor (12). It is noted that Jager also teaches a refrigeration circuit having at least two heat exchangers (138, 145) including outlets which are combined into a common inlet of a compressor (114) ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multiple heat exchanger outlet of Jager to be combined into a single inlet of the compressor as taught by Park (and Jager) with the predicted results that such a combination will allow for the use of a single inlet into the compressor decreasing the penetrations of the compressor body and thus decreasing complexity of the compressor design and points of potential failure or increased maintenance needs.
Kikkawa teaches a compressor train (Figure 1; Formed by at least compressors 2 and 3 along with motive means 6 and 7) having an engine (6); a first centrifugal compressor (2) driven by the engine; and a second centrifugal compressor (3) driven by the engine (3) (Column 5, Line 57, “compressors 2 and 3 are connected to a gas turbine 6;” Examiner notes that the drive engine 116 of Jager is disclosed as a gas turbine in at least [0063]) and wherein the compression train further comprises an auxiliary engine (7) directly connected to the second centrifugal compressor (As shown in at least Figure 1; The mechanical connection between the second compressor and the auxiliary engine is made without the connection passing through the first compressor or the engine such that the connection is broadly interpreted as being a direct connection), the auxiliary engine configured to assist the engine when power absorbed by one or both of the compressors exceeds a power threshold (Column 7, Line 20, “The same arrangement can be made with the gas turbine 6 and the synchronous motor 7 for the mixed cooling compressors 2 and 3, and any insufficiency of the torque output of the gas turbine 6 during steady state operation can be supplemented by the synchronous motor 7”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compression train of Jager to include an auxiliary engine connected to the second centrifugal compressor as taught by Kikkawa with the predicted results that such a compressor could be used as both a starting engine for the turbine 116 of Jager (Kikkawa, Column 3, Line 3, “an electric motor is provided to each of the gas turbines so as to serve both as an auxiliary motor for generating a startup torque and an AC generator”) and also as an auxiliary drive to compensate for insufficiency of the torque output of the gas turbine 116 of Jager during steady state operation (Kikkawa, Column 7, Line 20).
Regarding Claim 2: Jager in view of Park, and Kikkawa, teaches the compression train of claim 1; Jager further discloses wherein the first gas is propane ([0019], “The first single component refrigerant can comprise >90 mol % propane”), and the second gas is a mixed-refrigerant gas ([0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”).
Regarding Claim 3: Jager in view of Park, and Kikkawa, teaches the compression train of claim 1; Jager further discloses wherein the engine is an electric motor or a steam turbine or a gas turbine (The driver 116 is disclosed as a gas turbine 
Regarding Claim 11: Jager in view of Park, and Kikkawa, teaches the compression train of claim 1; Jager further discloses wherein the compression train is utilized in a LNG plant ([0001], “The present invention relates to a method and apparatus for liquefying a hydrocarbon stream, particularly but not exclusively natural gas”) comprising said compression train.
Regarding Claim 17: Jager in view of Park, and Kikkawa, teaches the compression train of claim 2; Jager further discloses wherein the mixed-refrigerant gas is a mixture of propane, ethylene or ethane, and methane ([0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”).
Regarding Claim 19: Jager in view of Park, and Kikkawa, teaches the compression train of claim 2; once combined, Kikkawa further teaches wherein the auxiliary engine is further configured to start-up the compression train (Kikkawa, Column 3, Line 3, “an electric motor is provided to each of the gas turbines so as to serve both as an auxiliary motor for generating a startup torque and an AC generator;” Column 6, Line 12 – Column 7, Line 25). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 6,026,654, (“Park”), US 5,689,141, (“Kikkawa”), and US 2016/0376022, (“Ullyott”).
Regarding Claim 4: Jager in view of Park, and Kikkawa, teaches the compression train of claim 3; Jager further discloses wherein the engine is a high speed engine (A broadest reasonable interpretation of the term “high speed” includes speeds generally obtained through the operation of gas turbines such as the driver 116 such that a gas turbine is interpreted as being a “high speed engine”) with a maximum rotation speed in the range of 6000 RPM - 9000 RPM. 
Ullyott teaches the use of a gas turbine (12) which operates at a speed of 6,000 – 10,000 RPM ([0027]).
It would have been obvious to one of ordinary skill in the art to have operated the engine of Jager at high speeds including the range of 6,000 – 9,000 RPM, as taught by Ullyott, with the predicted results that such operating speeds will allow the gas turbine to operate in a range of speeds at which gas turbines are designed to operate. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have operated the engine of Jager at high speeds including the range of 6,000 – 9,000 RPM, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 6,026,654, (“Park”), US 5,689,141, (“Kikkawa”), and US 2014/0377083, (“Tacconelli”).
Regarding Claim 5: Jager in view of Park, and Kikkawa, teaches the compression train of claim 19; however, Jager fails to teach wherein the second centrifugal compressor is mechanically connected to the first centrifugal compressor through a gear box. Jager discloses an arrangement wherein the first and second compressors are interconnected with the driver through the use of a common drive shaft (As shown in at least Figures 1 and 2; [0053]).
 Tacconelli teaches an apparatus (Figures 3 – 12) for the compression of natural gas ([0002]), similar in design to that of Jager, wherein the second centrifugal compressor (CCB, CCA) is mechanically connected to the first centrifugal compressor (CCB, CCA) through a gear box (EGBB, EGBA) ([0073], “The gear ratio of the epicyclic gearbox EGB is greater than one (typically much greater than one) thus increasing the rotation speed from input to output”; [0080], “the gear ratio of the epicyclic gearbox is in the range from 5 to 20”). It is noted that the arrangement of Figure 10 of Tacconelli is similar to the arrangement of Figure 1 of Jager where the driver is locaed centrally between two compressors.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a gearbox as taught by Tacconelli between the gas turbine and second compressor of Jager such that the mechanical connection of the shaft is further made through the transmission with the predicted results 
Regarding Claim 6: Jager in view of Park, Kikkawa, and Tacconelli, discloses the compression train of claim 5; Jager further discloses wherein the engine is an electric motor or a steam turbine or a gas turbine (The driver 116 is disclosed as a gas turbine in at least [0063], “By using the power of one driver to drive two or more compressors, the capital cost of the overall liquefaction scheme is reduced, as each and every driver such as a gas turbine in a liquefaction plant is expensive”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 6,026,654, (“Park”), US 5,689,141, (“Kikkawa”), US 2014/0377083, (“Tacconelli”), and US 2006/0283206, (“Rasmussen”).
Regarding Claim 7: Jager in view of Park, Kikkawa, and Tacconelli, discloses a compression train of claim 5; however, Jager in view of Park, Kikkawa, and Tacconelli, fails to explicitly teach or disclose the low speed engine being an electric engine rotating at a speed of 1500 RPM, or a gas turbine rotating at a speed of 3000 RPM or 3600 RPM.
Rasmussen teaches the use of a gas turbine in LNG production wherein the gas turbine operates at a speed of 3,600 RPM ([0004], Teaches the specific operation of gas turbines at 3,000 or 3,600 RPM).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have operated the gas turbine of Jager at a speed of 3,600 RPM as taught by Rasmussen with the predicted results that such a speed will .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 6,026,654, (“Park”), US 5,689,141, (“Kikkawa”), US 2014/0377083, (“Tacconelli”), and US 2015/0152884, (“Guenard”). 
Regarding Claim 9: Jager in view of Park, Kikkawa, and Tacconelli, teaches the compression train of claim 5; however, Jager is silent as to the details of the first or second compressor and does not explicitly disclose wherein the second centrifugal compressor comprises a first set of impellers and a second set of impellers; the impellers of the first set being centrifugal and unshrouded; and the impellers of the second set being centrifugal and shrouded.  
Guenard teaches an arrangement of a compressor train similar (Figure 2) in design to that of Jager having a gas turbine (210) driving a centrifugal compressor (245) wherein the centrifugal compressor comprises a first set of impellers (257, 258) and a second set of impellers (259); the impellers of the first set being centrifugal and unshrouded ([0024], “The impellers 257 and 258 are low pressure components and may be open impeller type”); and the impellers of the second set being centrifugal and shrouded ([0024], “The impeller 259 is a high pressure component and may be of closed impeller type”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the impeller arrangement of Guenard in the second compressor of Jager by including both shrouded and unshrouded impellers with the predicted results that such a compressor will perform the required compression and that a progressive unshrouded and shrouded impeller arrangement will reduce the complexity of the compressor by decreasing the complexity of the impellers and performing the progressive compression required across the compressor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view US 6,026,654, (“Park”), US 5,689,141, (“Kikkawa”), US 2014/0377083, (“Tacconelli”), and US 4,057,371, (“Pilarczyk”).
Regarding Claim 10: Jager in view of Park, Kikkawa, and Tacconelli, teaches the compression train of claim 5; however, Jager is silent as to the details of the first or second compressor and does not explicitly disclose wherein the second centrifugal compressor comprises a first set of impellers and a second set of impellers; the impellers of the first set being centrifugal and shrouded; and the impellers of the second set being centrifugal and shrouded.  
Pilarczyk teaches a compressor arrangement (Figure 2) having a first set of impellers (110) and a second set of impellers (110) (A total of four impellers are shown in at least Figure 1); the impellers of the first set being centrifugal and shrouded; and the impellers of the second set being centrifugal and shrouded (Column 6, Line 
It would have been obvious to one of ordinary skill in the art to utilize a shrouded impeller design as disclosed by Pilarczyk in second centrifugal compressor of Jager with the predicted results that a shrouded compressor will be capable of performing the required compression of the second centrifugal compressor in a manner well known in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 6,026,654, (“Park”), US 5,689,141, (“Kikkawa”), and US 2013/0074511, (“Tanaeva”).
Regarding Claim 18: Jager in view of Park, and Kikkawa, teaches a compression train of claim 3; however, Jager does not specifically disclose wherein the engine is an aeroderivative gas turbine. Jager discloses the use of a gas turbine engine (The driver 116 is disclosed as a gas turbine in at least [0063], “By using the power of one driver to drive two or more compressors, the capital cost of the overall liquefaction scheme is reduced, as each and every driver such as a gas turbine in a liquefaction plant is expensive”) but is silent as to the type of gas turbine engine which is used.
Tanaeva teaches the use of an aeroderivative gas turbine (5) ([0044], “A gas turbine 5, which may be an aeroderivative gas turbine with an intercooling stage 20, is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the gas turbine of Jager with the aeroderivative gas turbine of Tanaeva with the predicted results that such a replacement will allow for the operation of the driver at variable speeds (Tanaeva, [0041]). It is further noted that the change from one gas turbine type to another is interpreted as no more than a simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established .


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference, or combination of references, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6912451 – Compressor arrangement driven by a motor/generator and an engine/turbine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746